Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 12/10/2019. It is noted, however, that applicant has not filed a certified copy of the In201921050884 application as required by 37 CFR 1.55.
Response to Amendment
Amendment, filed on 8/26/2021 has been considered and entered.
Claims 1-8 are cancelled. Claims 9-10 are pending.
Allowable Subject Matter
	Claims 9-10 are allowed over the prior art of record.
Reasons for allowance of claims 9-10 are presented in previous office action.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.” 
			    Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Karabi Guharay/
Primary Examiner, Art Unit 2875